Niemeyer, J., dissenting: Plaintiff testified that he turned his automobile from the east curb of the street where it was parked onto the street railway and proceeded north from 150 to possibly 200 feet when he swerved over to the west possibly three feet to drive behind a woman crossing the street from west to east; that he was then " practically astraddle the west rails”; that he traveled in that position 30 to 50 feet when struck by the streetcar. He is corroborated to some extent by three witnesses, two of whom were attracted to the collision by the noise. The motorman and two passengers on the front platform testified that defendant turned from his place at the east curb and was moving across the northbound track in a northwesterly direction when struck by the streetcar. One or more of these witnesses knowingly and wilfully testified falsely. In the absence of uncontrovertible evidence as to physical facts effectively discrediting the testimony of plaintiff, the verdict of the jury should not be disturbed. Plaintiff introduced in evideuce two photographs of his damaged automobile. These photographs show the left rear fender, from its extreme end to the commencement of the running board in front of the left rear wheel, crushed in toward the body of the car and a mark showing an abrasion across the left rear door. The door to the luggage compartment in the rear is pushed upward and to the right, the lower edge being elevated at an angle of about 45 degrees, with the lower right corner raised and pushed to the right. The photographs show no damage to the rear bumper. These photographs corroborate the testimony of the motorman and the two passengers. The damages shown by the photographs could not possibly have been caused by a collision with the streetcar if plaintiff, as testified to by him, was traveling practically “astraddle” the west or left rail of the northbound track. The verdict, therefore, is manifestly against the weight of the evidence and the judgment should be reversed and the cause remanded.